       Case 2:18-cr-00366 Document 56 Filed on 10/15/20 in TXSD Page 1 of 4
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                         October 15, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                                 §
 Plaintiff,                                               §
                                                          §
         v.                                               §               CRIMINAL NO. 2:18-366-1
                                                          §
DOROTEO IRUEGAS,                                          §
 Defendant.                                               §

                              MEMORANDUM OPINION & ORDER

         Pending before the Court is Defendant Doroteo Iruegas’ Motion for Relief from

Order, wherein he moves the Court to reconsider its prior order denying compassionate

release based on the current COVID-19 pandemic. D.E. 54. For the reasons set forth below,

his motion is DENIED.

I. BACKGROUND

         Defendant, by counsel, previously moved the Court for compassionate release based

on extraordinary and compelling circumstances because he feared contracting COVID-19

while in prison. The Court denied the motion, explaining:

                  Defendant does not identify any underlying medical condition
                  that would make him particularly vulnerable to severe illness
                  or death should he contract COVID-19.1 The BOP also has not

          1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and people
of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-19.
People with Certain Medical Conditions, CDC (Oct. 6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions are at
increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Severe Obesity; Serious heart
conditions, such as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; Smoking; and Type
2 diabetes mellitus. People with the following conditions might be at an increased risk for severe illness from COVID-
19: Asthma (moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state
from blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Overweight; Pregnancy; Pulmonary
fibrosis; Smoking; Thalassemia; and Type 1 diabetes mellitus..


                                                          1
      Case 2:18-cr-00366 Document 56 Filed on 10/15/20 in TXSD Page 2 of 4




                 determined that any other extraordinary and compelling reason
                 exists to support Defendant’s release, nor has it certified that
                 Defendant poses no danger to the community, that he is at no
                 substantial risk of engaging in criminal conduct if released, or
                 that his release to home detention will result in a substantial net
                 reduction of costs to the Federal Government.

D.E. 52, p. 4.

       In his pro se motion to reconsider, Defendant argues that his retained counsel failed

to demonstrate that Defendant had exhausted his administrative remedies. He also

identifies the following additional extraordinary and compelling reasons warranting

compassionate release: (1) the Bureau of Prisons’ (BOP) action plan has failed to combat

the spread of COVID-19; (2) Defendant has been exposed to COVID-19; (3) despite

exhibiting symptoms, the BOP refuses to test him for COVID-19, its antibodies, or related

health conditions; and (4) he is therefore more susceptible to the second wave of COVID-

19 this fall.

II. ANALYSIS

       The Court did not previously find that Defendant had failed to exhaust his

administrative remedies. He has nonetheless offered evidence that on May 5, 2020, he

submitted a request to the warden at FCI Butner to be considered for a sentence reduction

based on a debilitating medical condition and COVID-19, but his request was denied. D.E.

55, pp. 1–2. His appeal of the warden’s decision was also denied. Id., pp. 3–5.

       Defendant has offered the medical records of a fellow inmate who tested positive

for SARS-CoV-2, the novel coronavirus that causes COVID-19, in April 2020. D.E. 55,

pp. 12–13. He has also offered affidavits from two fellow inmates attesting that they



                                                 2
       Case 2:18-cr-00366 Document 56 Filed on 10/15/20 in TXSD Page 3 of 4




exposed Defendant to the virus in April 2020, and that he exhibited COVID-19 symptoms

around the same time. Id., pp. 9–11, 25–27. BOP Health Services, however, reported that

Defendant made no sick call complaints between February and July 2020. D.E. 55, p. 22.

In August 2020, he completed an Inmate Sick Call Sheet complaining that, since

experiencing COVID-19 symptoms, he has frequent headaches, difficulty breathing,

sporadic and sometimes incessant coughing, and moderate to high pain. Id, p. 23.

Assuming Defendant did previously contract the novel coronavirus, there is nothing to

indicate that he ever became severely ill. He also still has not identified any underlying

medical condition that would make him particularly vulnerable to severe illness or death

from COVID-19 should he contract the virus a second time.2

         As the Court previously explained, “‘The Court cannot release every prisoner at risk

of contracting COVID-19 because the Court would then be obligated to release every

prisoner.’ . . . ‘General concerns about the spread of COVID-19 or the mere fear of

contracting an illness in prison are insufficient grounds to establish the extraordinary and

compelling reasons necessary to reduce a sentence.’” D.E. 52, pp. 5–6 (quoting United

States v. Koons, 2020 WL 1940570, at *4, *5 (W.D. La. Apr. 21, 2020)). Based on the

evidence submitted, the Court finds that Defendant has again failed to meet his burden of

showing that extraordinary or compelling reasons warrant his release.




         2. According to the Centers for Disease Control and Prevention, “Reinfection with SARS-CoV-2 has not yet
been definitively confirmed in any recovered persons to date. If, and if so when, persons can be reinfected with SARS-
CoV-2 remains unknown and is a subject of investigation.” Duration of Isolation and Precautions for Adults with
COVID-19, CDC (Sept. 10, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html.


                                                          3
     Case 2:18-cr-00366 Document 56 Filed on 10/15/20 in TXSD Page 4 of 4




       The Court further finds that the 18 U.S.C. § 3553(a) factors, as considered in the

specific context of the facts of this case, do not warrant a reduction in sentence. Defendant

has not provided his prison disciplinary history; however, his Presentence Investigation

Report (PSR, D.E. 29) detailed an extensive criminal history, including numerous drug

offenses. Besides the current offense of conviction for trafficking methamphetamine,

Defendant’s scored criminal history included convictions for possession of a controlled

substance, possession of cocaine, and aiding and abetting to possess within intent to

distribute methamphetamine. His unscored criminal history included additional

convictions for possession of marijuana (three convictions), possession of cocaine (three

convictions), evading arrest/detention (four convictions), and deadly conduct. Releasing

Defendant almost 10 years early, when he has served only 20% of his sentence, would not

reflect the seriousness of the offense, promote respect for the law, or provide just

punishment for the offense, nor would it deter criminal conduct or protect the public from

further crimes.

III. CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Relief from Order (D.E. 54)

is DENIED.

       So ORDERED on this 15th day of October 2020.



                                                    _______________________________
                                                       NELVA GONZALES RAMOS
                                                   UNITED STATES DISTRICT JUDGE




                                             4
